Name: Commission Regulation (EEC) No 2661/82 of 4 October 1982 amending Regulation (EEC) No 1959/82 on an invitation to tender for the refund on export of wholly milled long grain rice to certain third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 10 . 82 Official Journal of the European Communities No L 282/7 COMMISSION REGULATION (EEC) No 2661 /82 of 4 October 1982 amending Regulation (EEC) No 1959/82 on an invitation to tender for the refund on export of wholly milled long grain rice to certain third countries whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1959/82 of 16 July 1982 on an invitation to tender for the refund on export of wholly milled long grain rice to certain third countries ('), as amended by Regulation (EEC) No 2407/82 (2), Whereas the exports of long grain rice carried out in the context of Regulation (EEC) No 1959/82 up to the present time have not wholly disposed of the substan ­ tial stock of rice remaining from the preceding marke ­ ting year ; whereas it is necessary to enable the disposal of these stocks in the light of the new harvest ; whereas it is therefore appropriate to prolong for one month the period of applicability of the said Regulation ; Regulation (EEC) No 1959/82 is hereby amended as follows :  in Article 1 (2) '30 September 1982' shall be replaced by '28 October 1982',  in the second sentence of Article 8 '30 September 1982' shall be replaced by '28 October 1982'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 October 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 212, 21 . 7 . 1982 , p . 36 . ( 2) OJ No L 257 , 3 . 9 . 1982, p . 8 .